Fourth Court of Appeals
                               San Antonio, Texas
                                     January 15, 2014

                                  No. 04-13-00815-CV

                    IN THE ESTATE OF ALVIDA MAE AGUILAR,

                     From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2012-PC-2802
                         Honorable Tom Rickhoff, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellant’s brief is due on March 13, 2014.


                                                _________________________________
                                                Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court